    Case 1:15-cv-00049-WMS-HKS Document 106-1 Filed 08/20/19 Page 1 of 13




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


DARCY M. BLACK,

                               Plaintiff,                   DEFENDANTS’ STATEMENT OF
         v.                                                   MATERIAL FACTS NOT IN
                                                                GENUINE DISPUTE
BUFFALO MEAT SERVICE, INC., doing business
as BOULEVARD BLACK ANGUS, also known as                                  15-cv-00049
BLACK ANGUS MEATS, also known as BLACK
ANGUS MEATS & SEAFOOD,
ROBERT SEIBERT,
DIANE SEIBERT,
KEEGAN ROBERTS,

                                Defendants.


             Pursuant to Rule 56 of the Federal Rules of Civil Procedure and Rule 56(a)(1) of the

Local Rules of Civil Procedure of the United States District Court for the Western District of

New York, Defendants Buffalo Meat Services, Inc. doing business as Boulevard Black Angus,

also known as Black Angus Meats, also known as Black Angus Meats & Seafood (“Butcher

Shop”), Robert Seibert (“Mr. Seibert”), Diane Seibert (“Ms. Siebert”) and Keegan Roberts (“Mr.

Roberts”) (collectively, “Defendants”), submit this statement of material facts which they

contend are not in genuine dispute, in support of their motion for summary judgment seeking

dismissal of the Complaint of Plaintiff Darcy M. Black (“Black”):

                                              Background

         1.        Black commenced this action by filing a Summons and Complaint in the Western

District of New York on January 15, 2015. See docket No. 1 (the “Complaint”).

         2.        Black is a white woman with two mixed-race children from two different African-

American fathers. Complaint, ¶¶ 9-10.

                                                  1

18911504.1
      Case 1:15-cv-00049-WMS-HKS Document 106-1 Filed 08/20/19 Page 2 of 13




           3.       Black Angus is privately-owned butcher shop (the “Butcher Shop”) that sells

fresh meat and seafood from its store on Niagara Falls Boulevard in Amherst, New York. The

Butcher Shop is owned by Defendants Diane Seibert, Robert Seibert and Keegan Roberts. See

Complaint, ¶¶ 5-6.

           4.       Prior to commencing suit in Federal Court, Black submitted several submissions

to the Equal Employment Opportunity Commission (“EEOC”). See Exhibits A, B, C.1

           5.       Black’s first submission to the EEOC, which submission was received on June 18,

2010, asserted claims against a single respondent only—the Butcher Shop. There are no claims

against Diane Seibert, Robert Seibert or Keegan Roberts asserted. See Exhibit A.

           6.       Black’s subsequent submissions to the EEOC, including those submitted through

her counsel, all reference one singular “Respondent” or “Employer.” See Exhibit D, p. 1

(“Attached is Ms. Black’s Reply to Respondent’s Position Statement.”); p. 2 (“I worked for

Respondent since May 16, 2004”); p. 10 (“My employer was aware of the hostile environment

and continual discrimination and harassment”); See also Exhibit E (“[T]he undersigned

represents Darcy M. Black with regard to her claim against Black Angus Meats, a.k.a. Boulevard

Meats”).

           7.       The EEOC conducted a full investigation of claims against the Butcher Shop

only, not any of the individually named Defendants. See Exhibit F, p. 1 (“Charging Party began

her employment with Respondent on May 15, 2004 as a front counter employee”); Id. (naming

“Black Angus Meats” as the sole “Respondent” in the caption of the determination); Id.

(“Respondent denied that Charging Party was paid at a lower hourly rate because of her

gender…”).



1
    All Exhibits are included in the Appendix filed by Defendants in support of the instant motion.
                                                            2

18911504.1
      Case 1:15-cv-00049-WMS-HKS Document 106-1 Filed 08/20/19 Page 3 of 13




                                                  Black’s Claims

           8.       In her Complaint, Plaintiff alleges ten (10) claims under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 1981, the Equal Pay Act, and the New York State Human Rights

Law, and $20,000,000.00 in damages. See Complaint, ¶¶ 60-152.

           9.       Defendants filed their Answer to the Complaint, which denied Plaintiffs’

allegations, on April 17, 2015. See Docket No. 8 (the “Answer”).

           10.      The gravamen of Black’s claims is that Defendants created a hostile work

environment on the basis of race and sex, discriminated against her with respect to wages on the

basis of sex, and constructively discharged her. See Docket No. 84, p. 3 (Court’s Order dated

June 29, 2018).

           11.      Black alleges that “during”2 and “[t]hroughout her time as an employee [of the

Butcher Shop, she] was subjected to different terms and conditions of employment than similarly

situated Caucasian employees and a hostile work environment,” (Complaint, ¶ 61), “was

subjected to a continuing course of racial discrimination,” (Id. at ¶ 62), “was required to work in

a racially hostile environment,” (Id. at ¶ 63), “was subjected to different terms and conditions of

employment than similarly situated male employees,” (Id. at ¶ 98),             “was subjected to a

continuing course of sex discrimination,” (Id. at ¶ 99), “was required to work in a sexually

hostile environment,” (Id. at ¶ 100), and was treated “adversely because of her sex.” (Id. at ¶

111). She alleges that “throughout” her employment she brought “the above-described unlawful

conduct to the attention of her supervisors.” (Id. at ¶ 119). She claims that male co-workers were

paid more than she was (Id. ¶ 15) and were allowed more breaks than she was (Id. at ¶ 24); that


2
    See Complaint, ¶s 26-27, 37, 39, 92, 129, 135, and 136.

                                                              3

18911504.1
    Case 1:15-cv-00049-WMS-HKS Document 106-1 Filed 08/20/19 Page 4 of 13




her coworkers made sexual and racial comments (Id. at ¶¶ 33-34); and that the Butcher Shop

rejected African American applicants (although Black is Caucasian) (Id. at ¶ 36).

         12.   With regard to her equal pay claim, Black alleges that male co-workers Mark

Lieble, Jamie LaPress and Sean Round were similarly situated to her, performing the same jobs,

and were paid at a higher rate of pay than her. See Complaint, ¶¶ 15-19; See also Exhibit G, p.

198.

         13.   Black claims that she, Mr. LaPress, and Mr. Leible were “Wrapper-Packer-

Cleaners,” (Complaint, ¶¶ 16-17), and that Mr. Round was a “Wrapper-Packer-Cleaner/Driver.”

(Complaint, ¶ 18).

         14.   Black also compares herself to Patrick Howells, the son of the Butcher Shop’s

meat cutter, Thomas Howells, asserting that Patrick Howells was an employee of the Butcher

Shop who “worked off the books” as a “Wrapper-Packer-Cleaner.” See Exhibit G, p. 209.

         15.   Black asserts in her filings with this Court, and similarly asserted in her EEOC

filings, that the alleged discriminatory conduct permeated her entire employment, beginning in

her year of hire (2005) and continuing through the duration of her five (5) years of employment.

See Complaint, ¶ 61 (“Throughout her time as an employee of Defendant … Plaintiff … was

subjected to different terms and conditions of employment than similarly situated Caucasian

employees”); Exhibit G, p. 194:15-23, 195:1-9; Exhibit A, p. 1; Exhibit B p. 1; Exhibit C, p. 1.

         16.   According to Black’s EEOC filing submitted on June 18, 2010: “I have worked at

Black Angus for 6 yrs. and 1 1/2 yrs ago I asked for a raise, and all I got was right now is not a

good time…[sic]” See Exhibit A, p. 7. This alleged denial would have occurred in January 2009.

However, in Black’s Complaint, she alleges that she requested a salary increase in March 2010,

which request was denied. See Complaint, ¶ 22.


                                                 4

18911504.1
    Case 1:15-cv-00049-WMS-HKS Document 106-1 Filed 08/20/19 Page 5 of 13




         17.       In her Charge of Discrimination submitted to the EEOC on January 3, 2011,

Black asserted that the discrimination began on May 16, 2004. See Exhibit C, p. 1. However, at

her deposition she clarified that the discrimination actually began on May 16, 2005, which was

her first day of employment at the Butcher Shop. See Exhibit G, p. 189: 14-23.

         18.       With regard to the timing of the alleged discrimination, Black specifically

testified:

                  the “discrimination” related to pay began when her employment began in May

                   2005. See Exhibit G, p. 197:13-20;

                  all of the conduct that is the subject of Black’s claims began “in the beginning of

                   2006”:

                            Q:    Do you believe that discrimination occurred
                                  prior to the end of 2006?           And by
                                  discrimination I mean hostile work
                                  environment, or your equal pay act claims,
                                  all of the stuff that you’re claiming in this
                                  case that you claim had something to do
                                  with gender or race.
                            A:    Yes.
                            Q:    When?
                            A:    When I started performing more duties at
                                  work.
                            Q:    Okay. Was that sometime in 2005?
                            A:    When I started in 2006, the beginning.
                            Q:    Okay. The beginning of 2006?
                            A:    Yes.
                            Q:    Okay. So you think sometime in the
                                  beginning of 2006 the discrimination
                                  started?
                            A:    Yeah

         See Exhibit G, p. 194:15-23, 195:1-9.




                                                    5

18911504.1
    Case 1:15-cv-00049-WMS-HKS Document 106-1 Filed 08/20/19 Page 6 of 13




                  Black began “regularly” observing her time being more closely scrutinized than

                   her male co-workers towards “the end of 2007” and it continued throughout her

                   employment. Id. at 217-218; 223: 9-14, 224: 1-4.

                  Black witnessed male co-worker Jamie Lapress being late and not being

                   reprimanded at “the end of 2007.” Id. at 218: 7-9;

                  Black became aware in 2007 that she was discriminatorily denied Saturdays off

                   due to her gender and “regularly observ[ed]” this occurring through the balance of

                   her employment. Id. at 228: 23, 229:1-6;

                  Black observed her male co-worker Sean Round being permitted to come in late

                   on Saturdays and leave early in the Summer and Fall of each year beginning in

                   2005. Id. at 224: 21-23, 225: 1-9;

                  Black observed “racial” comments being made to co-workers Raeleen Rush and

                   Regina Rush concerning their African American boyfriends during the period

                   2005 through 2008. Id. at 291-293.

         19.       Black also asserted in her Charge of Discrimination submitted to the EEOC on

January 3, 2011 that: “During the time that I was employed by Respondent, Jamie Lapres [sic]…

and Shawn [sic] Round made racial comments to co-workers about Black individuals.” See

Exhibit C, p. 3. Black asserted that these comments were made “regularly” during her

employment. Id. (“During my employment, Sean Round would regularly say that he has to

deliver to ‘Bob’s Niggs”); see also Complaint, ¶¶ 40, 41.

         20.       Black claims that discrimination and harassment at the Butcher Shop impacted

her so profoundly that, she left work crying “four days out of five” (See Exhibit G, p. 361: 8-16;

369: 1-4) and, by 2006 – only approximately 1 year into her employment – she began

                                                    6

18911504.1
    Case 1:15-cv-00049-WMS-HKS Document 106-1 Filed 08/20/19 Page 7 of 13




undergoing mental health counseling for the alleged discrimination and hostility at the Butcher

Shop Id. at 180:15-23, 181: 1-8, 184: 3-11; 331: 7-19; See also Exhibit D, p. 7 (“During the last

four years I worked, I received counseling because of my treatment at Black Angus Meats. I

continue to receive counseling”).

         21.   In fact, Black reported to her mental health care provider on August 12, 2009 that

she was not being treated well by the men at work, and she was looking around to find a new job.

Notes from her visit state:

               She talked quite a bit about her work situation, how the men they
               are not treating her very well and complaining that she takes
               breaks, which she is allowed to, although she has been there
               several years. She is looking around to find a new job and there
               might be a good prospect through a friend.

See Exhibit G, p. 340; See also Exhibit H.

         22.   With regard to Black’s claims that she was subjected to a sexually hostile work

environment, Black alleges that unnamed “male employees made comments of a sexual nature”

to unnamed “female employees” See, Complaint, ¶ 33. At her deposition, when asked whether

she heard any male employees make comments of a sexual nature other than those allegedly

made by unspecified males in Paragraph 33 of the Complaint, Black testified: “Not that I can

recall.” See Exhibit G, p 236: 8-12.

                                             Testimony

         23.   A total of nine individuals were deposed by Black’s attorney throughout the

course of this litigation, including the three individually named Defendant-owners: (i) Diane

Seibert (See Exhibit I); (ii) Robert Seibert (See Exhibit J); and (iii) Keegan Roberts (See

Exhibit K) ; and six current and/or former employees of the Butcher Shop: (iv) Sean Round (See

Exhibit L); (v) Mark Leible (See Exhibit M); (vi) Debbie Negrych (See Exhibit N); (vii) Jamie


                                                 7

18911504.1
    Case 1:15-cv-00049-WMS-HKS Document 106-1 Filed 08/20/19 Page 8 of 13




LaPress (See Exhibit O); (viii) Patrick Howells3 (See Exhibit P); and (ix) Raeleen Rush (See

Exhibit Q). Not one of the nine individuals deposed by Black substantiated or corroborated any

of the allegations she has made in her Complaint. See Exhibit I, p. 128:8-9, 134:9-11; Exhibit J,

p. 249:13-18; Exhibit K, p. 194:10-12; Exhibit L, p. 154:8-9, 162:21-23; Exhibit M, p. 183:5-

110; Exhibit N, p. 250:17-20; Exhibit O, p. 34:8-9, 38:1-17, 39:6-9, 64: 16-23, 68:16-17; Exhibit

P, p. 114:9-12; Exhibit Q, p. 98:18-22, 115:2-22.

         24.     With regard to Black’s allegation that co-worker Jamie LaPress called her

children “niggers,” Jamie LaPress vehemently denies that he ever made such a comment. See

Exhibit O, p. 34:8-9, 38:1-17, 39:6-9, 64: 16-23, 68:16-17.

         25.     Black claims that her co-worker Debbie Nygrych overheard this alleged comment

(See Exhibit G, p. 296: 8-11), however Ms. Nygrych testified that she never heard Jamie LaPress

make such a comment (Exhibit N, p. 161-162, 244), and Black never told her about such a

comment (Id. at 250).

         26.     Diane Seibert, Robert Seibert, Keegan Roberts, Mark Leible, Sean Round, Patrick

Howells, and Raeleen Rush all unequivocally testified that they never heard Jamie LaPress make

such a comment or ever heard any racist comments being made at the Butcher Shop.

                               Black’s Employment at the Butcher Shop

         27.     Black worked for the Butcher Shop from May 16, 2005 to May 25, 2010. See

Complaint, ¶¶ 11, 13.4 For purposes of the instant suit, Black describes her job at the Butcher

Shop as “Wrapper-Packer-Cleaner.” See, Complaint, ¶ 12. In her 2009 bankruptcy proceeding,

she reported herself as a “Laborer.” See Oppenheimer Aff., Ex. A. And, on a resume prepared



3
 As set forth above, Patrick Howells was never employed by the Butcher Shop. See Exhibit P, p. 97.
4
 The Parties agree that Black’s first day of employment was May 16, 2005, and that the May 16, 2004 date in the
EEOC Charge and Complaint is a typo. See Exhibit G, p. 189: 14-23
                                                        8

18911504.1
    Case 1:15-cv-00049-WMS-HKS Document 106-1 Filed 08/20/19 Page 9 of 13




after Black’s employment at the Butcher Shop ended, she described her job as “Customer

Service / Cashier.” See Exhibit R; See also Exhibit G, p. 256: 20-23, 257: 1-12.

         28.     The Butcher Shop does not assign formal job titles. See Exhibit I, p. 199: 18-21

(“We don’t go by job titles there… we don’t use job titles… We hire employees to do work, to

do labor”); p. 200:16-17 (“You guys want job titles and everything. We don’t have job titles”).

Black was hired to work the front counter where customers placed orders for meat and other

products sold at the Butcher Shop. Id. at 199: 13-15. Indeed, Black’s work at the front counter

entailed what would normally be associated with working a counter at a small butcher shop; that

is, cashing out customers, taking orders, and occasionally making various prepared foods.

         29.     Black’s job duties did not involve other tasks that the male employees she

identifies as “comparators” performed, including: (i) meat-cutting, which requires specialized

skill and knowledge (See Exhibit, G, p. 142: 12-17)5; (ii) making sausage, which also requires

special skill and knowledge (Id. at 144: 23, 145: 1-3)6; making deliveries of food products to

customers (Id. at 167: 14-19); posting advertising fliers outside of the shop (Id. at 168: 5-8); or

maintenance outside of the storefront (Id. at 138: 1-8).

         30.     Sean Round, one of the male co-workers to whom Black compares herself for

purposes of her equal pay claim, was hired by the Butcher Shop in 2006 and continued working

there on a full-time basis until approximately 2012. See Exhibit L, p. 98. Unlike Black, Sean

Round’s primary job duty was making deliveries of products to customers outside of the Butcher

Shop, driving the shop’s truck, and delivering advertising flyers throughout Western New York.




5
  See Exhibit G, p. 142: 12-15 (“Q: Okay. Did you ask Diane, Robert, or Keegan whether you could have the
opportunity to learn meat cutting at Black Angus?    A: No. “).
6
  Id. at 144-145 lns. 23, 1-3 (“Q: Did you ever ask Diane, Robert or Keegan for an opportunity how to make
sausage, the entire process?         A: No.”).
                                                       9

18911504.1
   Case 1:15-cv-00049-WMS-HKS Document 106-1 Filed 08/20/19 Page 10 of 13




Id. at 124. Accordingly, a significant portion of Mr. Round’s time was spent outside of the shop,

whereas all of Black’s time was spent working inside the shop.

         31.   Jamie LaPress, another male co-worker to whom Black compares herself for

purposes of her equal pay claim, was hired by the Butcher Shop in 2001 and continues to work

there full-time through the present day. See Exhibit O, p. 42; 291. Mr. LaPress regularly

performed the following tasks which Black did not (and/or did not know how to) perform:

unloading product off of semi-trucks; making sausage; cutting meat; operating machinery

including the grinder, smoker and saw; dismantling equipment for cleaning and sanitizing; and

performing outdoor maintenance such as shoveling and landscaping. Id. at 148-150; See also

Exhibit M, p. 113; 117. Mr. LaPress was more tenured than Black, having been an employee of

the Butcher Shop for approximately four (4) years at the time Black was hired.

         32.   Mark Leible, also a male co-worker to whom Black compares herself, was hired

by the Butcher Shop in 2001 and continues to work at the Butcher Shop full-time through the

present day. Unlike Black, Mr. Leible regularly performed the skilled task of making sausage.

See Exhibit M, p. 37-38. Mr. Lieble also performed the skilled task of cutting meat, which Black

also did not (nor knew how to) do. Id. at 50-51; 117. Mr. Lieble was a more tenured employee,

having been employed by the Butcher Shop for approximately four (4) years at the time Black

was hired.

         33.   Patrick Howells, to whom Black also compares herself, was never employed by

the Butcher Shop. See Exhibit P, p. 97.    He sometimes visited the Butcher Shop to bring his

father Thomas Howells lunch and, during one deer season, had his father teach him how to cut

deer. Id. at 62-63.




                                               10

18911504.1
   Case 1:15-cv-00049-WMS-HKS Document 106-1 Filed 08/20/19 Page 11 of 13




         34.   Black was hired at the starting pay rate of $7.50 per hour and, after receiving

annual raises, was making $10.00 per hour at the time she resigned. See Complaint, ¶ 12; See

also Exhibit A, p. 1.

         35.   Butcher Shop employees are trained on the job and are held to commonsense

standards of conduct; principally, treat others with respect and as you would like to be treated.

See Exhibit I, p. 86: 4-9.

         36.   Black received formalized training on employment discrimination, harassment

and equal pay issues, specifically, at several jobs she held with larger employers, including K-

mart, Laidlaw, Marriott, NCO Financial and Chartwells prior to her employment at the Butcher

Shop. See Exhibit G, p. 32:23, 33: 1-8; p. 35: 20-23, 36: 1-23. Black even received written

materials concerning employment discrimination and harassment from her prior employers. Id. at

38-41.

         37.   Ms. Black tendered a letter of resignation from Black Angus on May 19, 2010 See

Exhibit G, p. 297:23, 298: 1-5; See also Exhibit S. She left the resignation letter on Diane

Seibert’s desk. See Exhibit G, p. 298: 8-13.

                                   Black’s 2009 Bankruptcy

         38.   Approximately four years into her employment at the Butcher Shop, on March 3,

2009, Plaintiff filed a Voluntary Petition for Chapter 7 Bankruptcy with the United States

Bankruptcy Court for the Western District of New York, Case No. 1-09-10778-MJK. See

Oppenheimer Aff., ¶ 3, Ex. A.

         39.   Black was represented by experienced bankruptcy counsel, David Butterini. Id.

She met with Mr. Butterini on three separate occasions. See Exhibit G,. p. 343:23, 344: 1-4. At

their first meeting, Mr. Butterini gave Black a pamphlet of papers to take home and complete. Id.


                                               11

18911504.1
    Case 1:15-cv-00049-WMS-HKS Document 106-1 Filed 08/20/19 Page 12 of 13




at 345: 7-9. Black completed filling out the pamphlet of papers and returned them to Mr.

Butterini. Id. at 349: 20-21. Black claims to have understood everything in this pamphlet and

further testified that she would have asked Mr. Butterini if she did not understand something. Id.

at 35: 1-6.

         40.      In the schedule of assets accompanying her bankruptcy petition, Black failed to

disclose any claims against defendants arising out of her employment. Instead, she represented

to the bankruptcy court that she had no such claims. Schedule B to Black’s bankruptcy petition

expressly compelled Black to disclose all “contingent and unliquidated claims of every nature.”

See Oppenheimer Aff., ¶ 3 Exhibit A. Black placed an “X” in the column labeled “None,” and

swore under penalty of perjury that the information contained in the summary and schedules

were true and correct to the best of her knowledge, information and belief. Id.7

         41.     Not only did Black represent to the bankruptcy court that she had no claims when

initially filed her bankruptcy petition, and she continued that representation for approximately

six months, through the closing of her bankruptcy case on August 25, 2009, never amending her

schedules to include any potential claims against the Butcher Shop or individual defendants. Id.

at Exhibit C.

         42.     Based on Black’s filing, including the representation that she had no claims

against anyone, the bankruptcy court granted Black a full discharge of her debts on June 11,

2009 and closed the case on August 25, 2009. Id. at ¶ 7, Ex. C.




7
 Plaintiff’s Bankruptcy Petition also included the notice required by Section 342(b) of the Bankruptcy Code , which
warns: “A person who knowingly and fraudulently conceals assets or makes a false oath or statement under penalty
of perjury, either orally or in writing, in connection with a bankruptcy case is subject to a fine, imprisonment, or
both.” See Oppenheimer A, ¶ 5, Ex. A, p. 37.


                                                        12

18911504.1
   Case 1:15-cv-00049-WMS-HKS Document 106-1 Filed 08/20/19 Page 13 of 13




         43.   In light of the foregoing facts set forth herein and for the reasons set forth in the

accompanying Memorandum of Law, Defendants respectfully request that the Court dismiss

Plaintiff’s Complaint in its entirety as a matter of law.

Dated:         August 20, 2019

                                                       BARCLAY DAMON LLP

                                                       s/ Randolph C. Oppenheimer
                                                       Randolph C. Oppenheimer, Esq.
                                                       Sarah A. O’Brien, Esq.

                                                       The Avant Building – Suite 1200
                                                       200 Delaware Avenue
                                                       Buffalo, New York 14202-2150
                                                       716-856-5500 – Telephone
                                                       716-856-5510 – Facsimile
                                                       roppenheimer@barclaydamon.com
                                                       sobrien@barclaydamon.com

                                                       Attorneys for Defendants




                                                  13

18911504.1
